                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
LENROY LAURANCE,               :
                               :
          Petitioner,          :    Civ. No. 18-17522 (NLH)
                               :
     v.                        :    MEMORANDUM AND ORDER
                               :
THE ATTORNEY GENERAL OF THE    :
STATE OF NEW JERSEY, et al., :
                               :
          Respondents.         :
______________________________:

     IT APPEARING THAT:

     1.   Petitioner is an inmate currently confined at the New

Jersey State Prison in Trenton, New Jersey, and has filed a

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.

ECF No. 1.

     2.   The Court previously issued an Order and Opinion

directing Petitioner to file an amended petition utilizing the

habeas form supplied the Clerk of Court for § 2254 petitions, as

required by Local Civil Rule 81.2(a).   See ECF No. 2, 3.

     3.   Although it appears that Petitioner has attempted to

comply with the Court’s prior directive by filing an Amended

Petition, see ECF No. 4, Petitioner has failed to complete it in

its entirety.   Specifically, he failed to sign the certification 1

on page 17, which requires him to acknowledge that he must


1 This language and certification is required by Mason v. Meyers,
208 F.3d 414 (3d Cir. 2000).
include all the grounds for relief from the conviction or

sentence in this Petition and if he fails to set forth all the

grounds, he may be barred from presenting additional grounds at

a later date.

     4.   Petitioner must either file a second amended petition

that includes the signed certification on page 17 of the § 2254

form or supplement the Amended Petition by signing and filing

with the Court the certification on page 17 of the § 2254 form.

     IT IS THEREFORE on this   31st   day of January, 2019,

     ORDERED that the Clerk of Court shall reopen this matter by

making a new and separate entry on the docket reading “CIVIL

CASE REOPENED;” and it is further

     ORDERED that the Clerk of the Court shall forward

Petitioner a blank habeas petition form—AO 241 (modified):DNJ-

Habeas-008(Rev.01-2014), for use by Petitioner; and it is

further

     ORDERED this matter shall be ADMINISTRATIVELY TERMINATED 2;

and it is further


2 Petitioner is informed that administrative termination is not a
“dismissal” for purposes of the statute of limitations, and that
if the case is reopened, it is not subject to the statute of
limitations time bar if it was originally filed timely, see
Papotto v. Hartford Life & Acc. Ins. Co., 731 F.3d 265, 275
(2013) (distinguishing administrative terminations from
dismissals); Jenkins v. Superintendent of Laurel Highlands, 705
F.3d 80, 84 n.2 (2013) (describing prisoner mailbox rule
                                2
     ORDERED that, if Petitioner wishes to re-open this action,

he shall so notify the Court within 30 days of the date of entry

of this Order, in writing addressed to Clerk of the Court, at

Mitchell H. Cohen Building and U.S. Courthouse, Fourth and

Cooper Streets, Camden, New Jersey, 08101; Petitioner’s writing

shall include either a second amended petition which includes a

completed page 17 certifying that the second amended petition

must include all claims or a signed and completed page 17

certifying that the amended petition must include all claims;

and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.



                                     s/ Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.




generally); Dasilva v. Sheriff's Dep’t., 413 F. App’x 498, 502
(3rd Cir. 2011) (per curiam) (“[The] statute of limitations is
met when a [petition] is submitted to the clerk before the
statute runs ….”).
                                3
